Citation Nr: 0628974	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-40 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a lower back 
disability.

4.  Entitlement to service connection for the residuals of a 
neck injury.

5.  Entitlement to service connection for the residuals of 
injury to the skull.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for depression, as 
secondary to the lower back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1965, and from March 1970 to March 1977.  Records 
further show he had additional service in the National Guard.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in November 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran's appeal originally involved a total of 15 
issues:  entitlement to service connection for a prostate 
condition, deviated nasal septum (claimed as breathing 
problems), sinusitis, a lower back disability, residuals of a 
neck injury, frostbite, a bilateral foot condition, a left 
knee disability, residuals of a skull injury, pneumonia, 
amputation of the left middle fingertip, concussion, hearing 
loss, tinnitus, and depression, as secondary to the lumbar 
spine condition.  In November 2004, he timely submitted his 
substantive appeal, perfecting his appeal as to all these 
issues.

However, in September 2005, the veteran testified before a 
hearing officer sitting before the local RO that he wished to 
withdraw 7 of these issues:  entitlement to service 
connection for a prostate condition, frostbite, bilateral 
foot condition, left knee disability, amputation of the left 
middle fingertip, concussion, and pneumonia.  He confirmed 
this in a written statement submitted the same month.  As the 
veteran has withdrawn his appeal as to these issues, there 
remains no allegation of error of fact or law for appellate 
consideration.  The Board therefore has no jurisdiction to 
review these issues.

The veteran testified in September 2005 that he has been 
classified as completely disabled due to his back and neck 
disabilities, and that he cannot work.  To the extent that 
this represents a claim for entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability due to a service-connected disability (TDIU) 
or, in the alternative, nonservice connected pension, the 
claim is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his hearing before the hearing officer sitting at the 
local RO in September 2005, the veteran testified that he 
completely disabled due to his back and neck disabilities, 
and that he cannot work.  It is not clear whether the veteran 
is receiving Social Security benefits.

Information of record indicates that the veteran was seen at 
the U.S. Army hospital in Augsburg, West Germany during non-
commissioned officer training in Bad Tolz, West Germany and 
in Kaiserslauten, West Germany.  

NPRC reported in October 2002 that it considered the 
veteran's records to be permanently lost.  However, it now 
appears that some of these records have been located, as the 
veteran submitted copies of service medical records he had 
recently obtained from NPRC at the September 2005 hearing.  
The Board finds that further attempts to develop the record 
should be made.  Specifically, the Board requests that the RO 
make another attempt to obtain the veteran's service medical 
records, including hospital records, particularly in light of 
the veteran's recent acquisition of additional service 
medical records from NPRC.  The Board further requests that 
the veteran be asked to clarify if he is receiving disability 
benefits and from what entity.  These records should be 
obtained.  Thereafter, the Board finds the veteran should be 
afforded VA examinations for his claimed disabilities, to 
determine the nature, extent, and etiology of any manifested 
disability-with review of the entire record, to include 
newly obtained records.  See 38 C.F.R. § 3.159 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he identify with more precision (within 3 
months) the dates and places that he was 
hospitalized for treatment during both 
periods of his active service.  Explain 
that it is not necessary that the 
hospitalization be for a claimed 
disability, because what we are seeking 
are ANY service medical records that may 
still exist.  

2.  Ask the veteran if he is receiving 
disability benefits from Social Security 
or other sources or disability retirement 
benefits and, if so, from what entity.  
Obtain a copy of the decision that found 
him disabled and any and all supporting 
medical evidence.

3.  Make another request for the 
veteran's service medical records for all 
periods of the veteran's active service, 
including hospital records for treatment 
received. 

4.  Following completion of #1-3 above, 
make arrangements for the veteran to be 
afforded examinations by the appropriate 
specialists to determine the nature, 
extent, and etiology of any manifested 
nasal condition, sinusitis, lower back 
and neck condition, residuals of injury 
to the skull, hearing loss, tinnitus, and 
depression.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence, the veteran's September 2005 
testimony before the RO hearing office, 
and a copy of this remand, must be sent 
to the examiner(s) for review.  The 
examiner(s) should summarize the medical 
history, including the onset and course 
of any manifested nasal condition, 
sinusitis, lower back and neck condition, 
residuals of injury to the skull, hearing 
loss, tinnitus, and depression; describe 
any current symptoms and manifestations 
attributed to the averred aggravation of 
the nasal condition, and averred 
sinusitis, lower back and neck condition, 
injury to the skull, hearing loss, 
tinnitus, and depression; provide 
diagnoses for any and all nasal and sinus 
pathology, lower back and neck pathology, 
skull injury pathology, hearing 
impairment, tinnitus, and 
neuropsychological pathology.

The examiner(s) are asked to provide 
opinions for the following questions:

(1)	Is it as likely as not 
that any manifested nasal 
condition, sinusitis, lower 
back and neck condition, and 
residuals of injury to the 
skull, are in whole or in part 
the result of trauma received 
during either periods of active 
service, to include physical 
assault as he described during 
his first period of active 
service, including aggravation 
by re-break of the pre-existing 
deviated septum, or 
(2)	In the alternative, is it 
as likely as not that any 
manifested nasal condition, 
sinusitis, lower back and neck 
condition, and residuals of 
injury to the skull are in any 
way the result of his periods 
of active service or any 
incident thereof, to include 
aggravation of the  pre-
existing condition deviated 
naval septum?
(3)	Is it as likely as not 
that any manifested hearing 
impairment and tinnitus, is the 
result of acoustic trauma the 
veteran incurred while exposed 
to loud noises in the power 
station where he worked as a 
missile crewman, as he has 
argued, or
(4)	In the alternative, is it 
as likely as not that any 
manifested hearing impairment 
and tinnitus is the result in 
any way of his periods of 
active service, or any incident 
thereof?
(5)	Is it as likely as not 
that any manifested 
neuropsychiatric disability, to 
include depression, is the 
result of the veteran's lower 
back and neck disabilities, 
and/or the medications 
prescribed for their treatment, 
or
(6)	In the alternative, is it 
as likely as not that any 
manifested neuropsychiatric 
disability, to include 
depression, is the result in 
any way of his periods of 
active service, or any incident 
thereof?

The examiners are asked to provide a 
complete rationale for their opinions 
and, if an opinion cannot be made, to so 
state. 

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for a deviated nasal septum (to include 
consideration of Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004), if 
appropriate), sinusitis, a lower back 
disability, the residuals of neck injury, 
the residuals of injury to the skull, 
hearing loss, tinnitus, and for 
depression, as secondary to the lower 
back disability, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remands adverse 
to the veteran, furnish him with an SSOC 
and afford a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


